DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 16-18 are interpreted under 112(f) including the phrases “means for measuring temperature”; means for creating a pulsed electric field”; means for varying density”; “means for varying frequency”; and “means for varying amplitude”. The linked corresponding structure are, respectively, ¶83, “temperature sensor (e.g., an infrared sensor)”; claim 18; ¶82,” pair of electrode plates disposed proximate the enclosure, wherein an electric potential associated with each electrode plate is independently controllable”; claim 17; ¶¶84, “means for varying the frequency within a range of 100 Hz to 100 kHz”,85,” means for varying an amplitude of the electromagnetic field density within a range of 100 V/m to 10,000 V/m. “;cancelled claims 19,20; ¶84,” means for varying the frequency within a range of 100 Hz to 100 kHz”; cancelled claim 19; and ¶85” means for varying an amplitude of the electromagnetic field density within a range of 100 V/m to 10,000 V/m. “.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7-18,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky et al (US 2019/0364624) in view of Grimaldi et al (US 2017/0055769), Van Oord (WO 2011/139144, supplied by applicant), Petrenko et al (US 6027075), Petrenko et al (US 7883609),Petrenko et al (US 6684647) and Arav (US 5873254).
Bilchinsky discloses for claim 1: 1. An ice processing device(fig 1) comprising: an enclosure defining a cavity 1 and comprising an adjustable temperature compartment of a refrigeration device;  5a temperature sensor (15,par 126) configured to measure temperature data corresponding to a temperature within the cavity(¶ 25fig 1); a plurality of non-contact electrodes (14,par 120) which do not contact the ice; a high-voltage pulse generator configured to independently control an electric potential on each electrode(¶211,255,fig 11,1401,1404), such that a pulsed electric field (PEF) is created within the cavity(¶211,255,fig 11,1401,1404), the high-voltage pulse generator being connected to the plurality of non-contact electrodes by high-voltage wires(¶211,255,fig 11,1401,1404); and a controller 17 configured to receive the temperature data from the temperature 10sensor (par 26,fig 1) and to oscillate a density of the pulsed electric (par 237,238,254,255,260,257,287,288,243,fig 14) field at a frequency which depends on the temperature (conventional,implicit,optimization), wherein the density of the 
The invention differs as refrigeration device too and expressed to inhibit formation of ice crystals.
 Grimaldi teaches a combination of RF capacitive heating source includes an anode plate 11 (i.e. upper electrode) and a ground plate 12 (i.e. lower electrode, cathode plate) and a chilling element 22 to mitigate thermal runaway, even thawing, ¶26, retain freshness ¶50, and vary processing ¶56 in which temperature, time and humidity are monitored¶ using a controller 40 ¶35 controlling volumetric thermal conditions of the food product via an RF capacitive heating source and an air source according to the food preparation program ¶57.
The advantage is mitigate thermal runaway, even thawing, ¶26, retain freshness ¶50, and vary processing ¶56.
The reference is in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky by combining heating and cooling sources/refrigeration using electrode structure as taught by Grimaldi to mitigate thermal runaway, even thawing, ¶26, retain freshness ¶50, and vary processing ¶56.

However Bilchinsky teaches that in the cited discussion covered in par 237,238,254,255, 260,257, 287,288,243,227 (920 Hz) and fig 14.
Van Oord teaches on page 11 amplitude falls within a range of 100 V/m (Volts per meter) to 10,000 V/m (par 243,295).
Petrenko et al (US 6027075) teaches in c 3 l 60-c 4 l 10 10-100kHz selectively measuring conductivity, c 18 l 15-25 voltage changes adhesion, c 10 l 5-25,30-45 time temperature dependency 1kV-3kV,10Hz-10kHz.
Petrenko et al (US 7883609) teaches in claim 20,21 10kHz-30kHz,10V-10kV,¶ 34,135, microwave greater than 100 MHz, ¶97 for given field strength, V/d, the amount of heating power generated at high frequency is greater than at low frequency. Deicing in accordance with the invention occurs at AC frequencies as low as about 100 Hz; however, such low frequencies require high voltage. Therefore, the frequency of the AEF and the AC voltage usually exceeds 1 kHz, and is preferably 10 kHz or greater.
Petrenko et al (US 6684647) teaches in c 2 l 25-40 10-30 kHz, 10kV and greater.
Arav (US 5873254) teaches in c 5 l 40-67:
The laterally varying gradient of the device of the present invention allows cooling at different rates in different temperature regimes, thereby allowing fully controlled nucleation at the freezing front. For example, a short part of the thermal gradient, immediately to the cool side of the point at which the temperature is equal to the freezing point of the sample, can be set equal to zero, providing a short region of constant temperature slightly below the freezing point of the sample. If the sample is a suspension of separate cells, then this constant temperature is slightly below the freezing temperature of the freezing solution in which the cells are suspended. If the sample is a tissue sample, then this constant temperature is slightly below the freezing temperature of the tissue sample. Note that in the context of the present invention, "slightly below" means lower in temperature by between about 1.degree. C. and about 10.degree. C. This now will 

The advantage is improved processing.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky-Grimaldi using temperature-dependent frequency information and the recited frequency and voltage ranges to control as taught by Van Oord, Petrenko ‘075, ‘609, ‘647 and Arav to improve processing.
The invention further differs in expressed maximum amplitude range.
Van Oord teaches this on page 11.
The advantage is improved processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky-Grimaldi-Van Oord- Petrenko references-Arav using maximum amplitude range as taught by Van Oord to improve processing.

2. The ice processing device of claim 1, wherein the frequency is selected to establish and maintain a resonance condition of dipoles in ice crystals present in the 15cavity(par 189,289,291,11,12,13,14,18,32,fig 6).  
3. The ice processing device of claim 1, wherein the maximum amplitude of the density of the pulsed electric field is temperature dependent(par 237,238,239,219,fig 13).  
204. The ice processing device of claim 3, wherein the maximum amplitude decreases with increasing temperature(par 238,239,240,245). 


8. A system for controlling ice crystallization, comprising: an enclosure defining a cavity and comprising an adjustable temperature compartment of a refrigeration device; a plurality of non-contact electrodes which do not contact an object disposed within the cavity; a temperature sensor configured to measure temperature data corresponding to a temperature of the object disposed within the cavity; a high-voltage pulse generator configured to create a pulsed electric field (PEF) within the cavity, the high-voltage pulse generator being connected to the plurality of non-contact electrodes by high-voltage wires; and a state control configured to control electric potential of the plurality of non-contact electrodes and thereby to cause a density of the pulsed  electric field within the cavity to vary at a temperature-dependent frequency in a range of 100 Hz to 100 kHz, the density of the pulsed electric field having a maximum amplitude that falls within a range of 100 V/m (Volts per meter) to 10,000 V/m, such that ice crystals absorb energy from the pulsed electric field even as the temperature of the object changes, thereby to selectively heat ice, and thus inhibit formation of ice crystals.  See the rejection of claims 1.
9. The system of claim 8, wherein the plurality of non-contact electrodes each have an independently controllable electric potential(par 120,123,212,Grimaldi).  See the rejection of claims 1.
10. The system of claim 9, wherein the plurality of non-contact electrodes includes first and 15second electrode plates disposed proximate the cavity(fig 1, Grimaldi). See the rejection of claim 1. 


12. The system of claim 11, wherein the frequency changes as a function of increasing temperature of the object.  See the rejection of claims 1,7.

13. The system of claim 8, wherein the state control is configured to change 25an amplitude of the density of the pulsed electric field as a function of increasing temperature of the object. See the rejection of claims 3,4.
 
14. The system of claim 8, wherein the frequency is chosen to inhibit formation of ice crystals in liquid water, as the temperature of the object decreases 30below 0 degrees Celsius. See the rejection of claim 7.
 
15. The system of claim 8, wherein the frequency is chosen to reduce a characteristic size of ice crystals forming in the object, as the temperature of the object decreases below a freezing point of the object. See the rejection of claim 7.
 
516. A temperature controlling system, comprising: an enclosure defining a cavity and comprising an adjustable temperature compartment of a refrigeration device; means for measuring a temperature of an object disposed in the cavity; means for creating a pulsed electric  field (PEF) within the cavity without contacting the object; and means for varying a density of 

17. The system of claim 16, wherein the means for creating the pulsed electric field includes a pair of electrode plates disposed proximate the enclosure, wherein an 15electric potential associated with each electrode plate is independently controllable. See the rejection of claim 1, Grimaldi.
 
18. The system of claim 16, wherein the means for measuring the temperature of the object includes a temperature sensor (15,par 126). See the rejection of claim 1.
 21. (New) A method of controlling ice crystallization, comprising: providing an enclosure defining a cavity and comprising an adjustable temperature compartment of a refrigeration device; measuring a temperature of an object disposed in the cavity; creating a pulsed electric field (PEF) within the cavity without contacting the object; and varying a density of the pulsed electric field within the cavity at a temperature-dependent frequency corresponding to a dipole resonance condition of ice crystals within the object, wherein the varying the density of the pulsed electric field within the cavity includes varying the frequency within a range of 100 

22. (New) An ice processing device, comprising: an enclosure defining a cavity; a temperature sensor configured to measure temperature data corresponding to a temperature within the cavity; a plurality of electrodes configured to create an electromagnetic field within the cavity; and a controller configured to receive the temperature data from the temperature sensor and to oscillate a density of the electromagnetic field at a frequency which depends on the temperature, wherein the frequency increases with increasing temperature within a range of 100 Hz to 100 kHz, such that ice crystals absorb energy from the electromagnetic field even as the temperature of the ice changes, thereby to selectively heat the ice, and thus inhibit formation of ice crystals, and wherein the controller is configured to receive the temperature data from the temperature sensor and to update the frequency of the electromagnetic field at time intervals based on measured temperature data, so that the frequency is updated more often when the temperature is changing rapidly, such that a dipole resonance condition is continuously maintained as the ice is heated. See the rejection of claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fagrell (US 2002/0175163) teaches that dielectric properties of starting and formed materials during a reaction are temperature dependent and known to change with frequency in par 173. Johnson et al (US 5521360) cited in Fagrell teaches the same. Lentz (US 4210795) teaches the same 1:42-68,2:3-13,2:60-3:14,fig 1-6.
See 2019/0142037; 2021/0153733; 2004/0053204; 2015/0147778 for avoiding formation of ice crystals too.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9/3/2021 have been considered but are moot because the new ground of rejection does not rely exclusively on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The particular ranges in the amended claims are known in the art for processing ice selectively. Avoiding formation of ice crystals is known in the art as is how to do that. The remarks on page 11 are not understood. See the added citations in the rejection. The teachings about high voltage pulse generator meet the recitation in the claims. Temperature sensors are known in the art. Grimaldi teaches control with electrodes in a microwave environment. Control using dielectric properties of ice T-dependent frequency and resonance condition of ice crystals in an object is known. See the rejections and cited and applied art. The format used by applicant to amend the claims was not compatible with the PTO systems which caused excessive time in preparation of a response. Kindly review this matter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763